DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment and remarks/argument filed on 7/9/2021 in relation to application 15/198,014 on 6/30/2016.
Claims 1-4, 6-11, 13-18 and 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 8, 15 recite a limitation with claim 1 phrase indicating “a loss of value……. set of activities.. not implemented and as a result .. .. .. attain a specific level of learning 333186.am4proficiency in the selected concept ….”. It is unclear what quantifies “a specific level “ of learning proficiency. The phrase not defined for one with ordinary skills in art reasonably be acquainted with the scope of the claim. Hence rejected under failing to distinctly claim the subject matter.  Hence, claims thereof are indefinite.




Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are of a method for a hardware processor (1-4, 6, 7), a system (8-11, 13, 14), and computer product and manufacture (15-18, 20). Thus falls within one of the four statutory categories (Step 1: YES).
 
In the instant case, the claims  1, 8 and 15 are directed to an abstract idea of simply calculating a corresponding readiness score in a learning environment. The recitation includes 
Similarly an additional elements involves identification of proficiency based readiness score with prerequisite concept as an analysis of data collected for a result display by work of an instructional processor. The amendments include number of activities such as pauses, plays, and fast forwards performed on video content and its association identified prerequisite concept based on weighted values. Furthermore an updated accrual debt amount determining 
.
Applicant has claimed inventive concepts to include basic function of storing, retrieving, comparing and processing data with generic computer. Fig.5 computing device modules, Fig.8 hardware and software. A dynamic internet based processing and Para 0024-0004 of the instant application speciation indicates that a processing unit can execute the module instructions stored in the memory. The processing unit there can communicate with other components within the computing device, such as the user input device and the display unit, in order to execute the prerequisite and dependency module instructions stored within the memory. Processing system shown in the instant specification may be operational with numerous other general purpose or special purpose computing system environments or configurations but are known to be used in art. Paragraphs 0070, 0083, 0091 indicates the status of the apparatus used. Taking each element individually and as a whole, this recitation of the computer limitations cites use of various generically available equipment to deliver class and literacy based digital solution and amounts to mere instructions to implement via a well-e.g., using the Internet to gather data in case of precedential Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) are found to be abstract not significantly more.
Under the broadest reasonable interpretation, generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. None of the aforementioned hardware or software functionalities offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, simple implementation of idea via computers (Step 2B: No). 
The dependent claims 2-7,9-14 and 16-20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more. For instance, 
The dependent claims include implementation of student assessments for the at least one prerequisite concept to be consisting of proficiency of the group or amount of engagement and basis for readiness calculation (claims 2, 3, 9, 10, 16 and 17), dependency graph calculations and relationship to pre requisites (claims 4, 11, 18), basis of accrual amount, teaching cost analysis and modified learning (claims 5, 6,, 13 and 19). These are pre and post-solution activities not making the claim recitation less abstract. They could be categorized as insignificant extra post solution activity based on characterizing of stored data under specific situations belonging to abstract idea. 
The dependent claims 7 and 14 describes the analysis of modified learning to include changing cost and time comparison for modified learning systems. These are analysis base recommendations that are found to abstract the determination of are determinations merely involving activities generally indicating a further utilization of abstract idea features not making abstract idea rejection overcome.
The claims further recite additional elements such as “instruction model for computer processing” performing the recited abstract steps or functions. All are elements interpreted as part of generic "computing device” or “system” to implement the abstract idea (¶ 0070 of instant application) not enough to qualify as significantly more.    
    

Response to Arguments/Remarks
Applicant's arguments/amendments filed on July 9, 2021 have been considered but found to be persuasive to overcome 35USC§103 rejections. 
However, upon further consideration, 35USC§112(b) rejections added and  35USC§101 rejections are maintained. 

35USC§101:
Applicant has asserted on page 12 that claims  recite concrete aspects of media play, for example, “pauses, plays, and fast forwards performed on video content” “observed by the hardware processor” to be  not an abstract ideas. Since the feature do not amount to a 
Applicant has further  reiterated on the same page of arguments that claim 1 features a user interface, activatable elements on the user interface, and specific interactions of user interface thereupon amounting to a practical application. Examiner respectfully differs and would like to point out that specific interactions of using interface features to obtain generic learning features are known in art and not improving the functioning of computers. Hence 35USC§101  rejection is maintained

35USC§103:
Applicant asserts  on page 15 asserts that the prior art in combination does not appear to disclose or suggest, “updating an accrual debt amount based on the modified learning system and the student assessments, the accrual debt amount representing a loss of value that can be incurred if a recommended set of activities from the learning system are not implemented and as a result the group of students fail to attain a specific level of learning proficiency in the selected concept, the updated accrual debt amount further used 
Examiner agrees that the art Snyder also fail short of updating an accrual debt amount based on the modified learning system and the student assessments, the accrual debt amount representing a teaching cost at least in terms of time that would take to increase the readiness score of the students. The secondary prior art Harris also appears to be not disclosing “accrual debt amount representing a teaching cost at least in terms of time that would take to implement a previously unimplemented prerequisite activity a teacher decided not to implement previously and to increase the readiness score of the students. 
 Applicant on page 16 indicated that the secondary prior art Harris does not appear to disclose or suggest, “update an accrual debt amount based on the modified learning system and the student assessments, the accrual debt amount representing a teaching cost at least in terms of time that would take to implement a previously unimplemented prerequisite activity a teacher decided not to implement previously and to increase the readiness score of the students.,” claimed in amended claim 1.. The secondary art McCurry and other art on record though generating and analyzing interim-assessment data and implementing in response thereto a detailed plan of action based on a user's preferences, does not explicitly teach loss of value for implementing specific sets is not implemented or specific level of learning proficiencies are not obtained with unimplemented prerequisite activity and 
Hence the recitations and amendment overcome the art on record. 35USC§103 rejections are withdrawn.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

Applicant's arguments/amendments filed on July 9, 2020 have been considered but found to be persuasive to the overcome the 35USC§103 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 

35USC§101:
Applicant has noted on page 7, 8 that patent eligibility rejection has applied the old guidelines to evaluating the 35 U.S.C. §101 guidelines. But examiner has now introduced rejection statement under 2019PEG guidelines. Under the interim 35 U.S.C, §101 guidelines issued January 4, 2019, under Step 2A, the examiner has identified abstract falling into the grouping of mental process as well as under certain methods of organizing human activity.  
Applicant on pages 10, 11 indicated that the claim are directed to user interface providing “an activation of the learning content element” of a graphical user interface, a computer interactive feature, and a particular manner of computer display window. Such features as applicant asserts, do not recite a “mental process” per se “using pen and paper”. Rather, the claim recites features rooted in technology. Further, the claims believed to recite a practical application, for example, a particular functioning of a computer user interface
Examiner respectfully traverses the argument and would like to indicate that though computer recited with graphical displays, there is only learning or teaching interactions happening on generic interfaces. There found to be no determination of technology improving functionalities of computers. No indication of special manner found in which a computer user interface could function. Use of common computers does not necessarily preclude the claim from reciting an abstract idea.

35USC§103:
Applicant assertion on page 13 asserts that the prior art Snyder does not appear to disclose or suggest, “learning content” or presenting “a lesson” on a “user interface”, let alone, “in the same window of the user interface as the learning content element,” claimed in claim 1.
Examiner would like to traverse and would like to cite paragraphs 0285, 0286,0291 of Snyder for “various types of constraints and optimizations performed by the algorithm, such as meeting teacher or student preferences, will be displayed on administrator screens to 
Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:


 Applicant's arguments filed on 4/29/2020 have been considered but new ground of rejection provided based on amendment and arguments.  
Claims 1-4,6-11, 13-18 and 20 are pending but not identified in argument/remark sections
New ground of rejection provided.
Applicant on page 9 indicated that "user interface including at least one element that is activatable...", "receiving from the user via the user interface an activation of the at least one element, the activation indicating a selected concept ..." and "generating a learning system for teaching the selected concept," along with the rest of the claimed elements, for 
Applicant also on page 9 indicated the amended recitation provides an improvement to computer-implemented learning systems, for instance, by “generating a learning system for teaching the selected concept,” which optimizes teaching cost, and for example, limits “loss of value that can be incurred ...,” claimed in amended claim 1. But this is running of a cost optimization modules displaying an learning system output not making the process a medium that changes the computer functionalities.
Likewise applicant on page 10 that asserted that merely finding the additional element in a single patent or published application would not be sufficient to demonstrate that the additional element is well-understood, routine, and conventional. Examiner however has not opined based on a single patent but cited that 1033186.am1 use of generically available equipment to deliver class and literacy based digital solution is amounting to mere instructions to implement via a well-known routine and conventional computational activity as known in the art and as indicated by the instant specification (Paragraphs 0070, 0083, 0091).
In response to applicant argument on page 14/15/16 examiner traverses and indicated that Snyder learning modules are generated minimizing the total teaching cost while at the same time taking into account the readiness scores of the group of students for learning the selected concept (Para 0022 (¶ 0028, readiness score; Para 0242, representation of readiness of a particular student to study a particular module or concepts selected). The 
 Snyder also  teaches the method of previous claim 5, further comprising receiving a modified learning system from the user via the user interface, the modified learning system including less than all of the prerequisite concepts included in the learning system (¶ 0140 modified concept of rosters calculated based on student choice and less modules are selected for eligible cases); receiving student assessments based on the modified learning system (¶ 0140, 0141,0142 roster received are assessed and ranked depending on modified modules for learning system); 
Snyder indicated a cost comparison based on the modified student assessment system (¶ 0194 for salary adjustments assessed for tutors etc.) but did not indicate any update steps available for an accrual debt amount basis. Harris, however, teaches individual assessment (¶ 0006) based on updating accrual debt amount (¶ 0046-0048 each category and sub-category accrued are listed in expense and debt amount tracked for expected minimum and maximum debt). Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have  incorporated  accrual debt amount base as taught  by Harris into a 

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure.
US-20070231780-A1  Shulman
Systems and methods to assist in education so that use interactive teaching and video game rewards on a computer to promote learning.
US-6418467-B1  Schweitzer
Storage by the manager devices represents the consolidated, account correlated, network transaction information that can be used for billing or network accounting.
US 6554618 B1 Lockwood
The systems and methods for integrating individualized, computer-assisted learning and direct teacher instruction.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. Z./
Examiner, Art Unit 3715
September10, 2021
/THOMAS J HONG/Primary Examiner, Art Unit 3715